I concur with the opinion of the court, except in so far as it declares the provision of the statute unconstitutional which directs the clerk of each high school district to determine the valuation of high school property as a basis of tax.
In Oregon, the mode of enforcing a tax is by judicial proceeding: Section 69-726 and sections 69-814 to 69-822, inclusive, Oregon Code 1930. In my opinion, this satisfies the constitutional requirement of due process of law.
First State Bank of Sutherlin v. Kendall Lumber Company,107 Or. 1 (213 P. 142); Wells Fargo  Co. v. State of Nevada,248 U.S. 165 (63 L. Ed. 190, 39 S. Ct. 62), and cases there cited; 3 Cooley on Taxation (4th Ed.) 2270, section 1120, citingVanceburg  S.L. Turnpike R. Co. v. Maysville  B.S.R. Co.
(Ky.) 63 S.W. 749.
I think that the decree of the circuit court should be affirmed. *Page 538